[Cite as Beem v. Zanghi, 2019-Ohio-2184.]


                                      COURT OF APPEALS
                                    LICKING COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT

                                                     JUDGES:
KIMBERLY R. BEEM                             :       Hon. W. Scott Gwin, P.J.
                                             :       Hon. John W. Wise, J.
                       Plaintiff-Appellant   :       Hon. Patricia A. Delaney, J.
                                             :
-vs-                                         :
                                             :       Case No. 18-CA-117
MARK A. ZANGHI                               :
                                             :
                     Defendant-Appellee      :       OPINION




CHARACTER OF PROCEEDING:                         Civil appeal from the Licking County Court
                                                 of Common Pleas, Case No. 2016CV00990

JUDGMENT:                                        Dismissed




DATE OF JUDGMENT ENTRY:                          June 3, 2019

APPEARANCES:

For Plaintiff-Appellant                          For Defendant-Appellee
KIMBERLY BEEM PRO SE                             MARK ZANGHI
376 Hudson Avenue                                P.O. Box 189
Apartment 12                                     27 North Fifth Street, Suite 201
Newark, OH 43055                                 Zanesville, OH 43702-0189
[Cite as Beem v. Zanghi, 2019-Ohio-2184.]


Gwin, P.J.

        {¶1}    Appellant appeals the judgment entry of the Licking County Court of

Common Pleas.

                                            Facts & Procedural History

        {¶2}    On October 18, 2016, appellant Kimberly Beem filed a petition for civil

stalking protection order (“CPO”) against appellee Mark Zanghi. The magistrate denied

appellant’s petition for an ex parte CPO and set the matter for a full hearing on the petition.

After a full hearing, the magistrate granted appellee’s motion to dismiss and dismissed

appellant’s petition. The trial court adopted the magistrate’s dismissal.

        {¶3}    On August 21, 2017, appellee filed an application to seal the record. The

trial court granted appellee’s motion to seal the record on August 30, 2017. Appellant

filed an opposition to the application to seal on August 30, 2017.

        {¶4}    Appellant filed a motion to unseal the record on August 17, 2018. Appellee

filed a memorandum contra on August 20, 2018. On August 28, 2018, the trial court

dismissed appellant’s motion as moot. Appellant filed a motion for reconsideration on

August 31, 2018. Appellee filed a memorandum contra on September 6, 2018. The trial

court overruled and denied appellant’s motion on September 13, 2018. On October 26,

2018, appellant filed a motion to release/unseal.             Appellee filed a memorandum in

response on October 30, 2018. The trial court denied the motion on November 2, 2018.

On November 6, 2018, appellant filed a motion asking the trial court to issue a final

appealable order. Appellee filed a memorandum in response on November 9, 2018. On

November, 21, 2018, the trial court issued a nunc pro tunc judgment entry of the

November 2, 2018 entry, adding language that the order is a final appealable order.
Licking County, Case No. 18-CA-117                                                       3


       {¶5}   Appellant appeals the judgment entry of the Licking County Court of

Common Pleas and assigns the following as error:

       {¶6}   “I. THE TRIAL COURT ERRED WHEN IT DENIED APPELLANT’S

MOTION TO UNSEAL THE TRIAL COURT RECORD.”

                                       Vexatious Litigator

       {¶7}   As an initial matter, we must determine whether the above-captioned case

should be dismissed pursuant to R.C. 2323.52.

       {¶8}   On March 4, 2019, the Licking County Court of Common Pleas declared

appellant to be a vexatious litigator pursuant to R.C. 2323.52. The judgment entry

provides that appellant is “indefinitely prohibited from doing any of the following without

first obtaining leave of this Court to proceed * * *(D) Instituting or continuing any legal

proceedings in the Court of Appeals without first obtaining leave from the Court of Appeals

pursuant to R.C. 2323.52(F)(2).”

       {¶9}   R.C. 2323.52(D)(3) provides:

              A person who is subject to an order entered pursuant to division

       (D)(1) of this section may not institute legal proceedings in a court of

       appeals, continue any legal proceedings that the vexatious litigator had

       instituted in a court of appeals prior to entry of the order, or make any

       application, other than the application for leave to proceed allowed by

       division (F)(2) of this section, in any legal proceedings instituted by the

       vexatious litigator or another person in a court of appeals without first

       obtaining leave of the court of appeals to proceed pursuant to division (F)(2)

       of this section.
Licking County, Case No. 18-CA-117                                                       4


       {¶10} R.C. 2323.52(F)(2) provides that a vexatious litigator who seeks to continue

any legal proceedings in a court of appeals “shall file an application for leave to proceed

in the court of appeals in which the legal proceedings would be instituted or are pending.”

Additionally, R.C. 2323.52(I) states that,

              Whenever it appears by suggestion of the parties or otherwise that a

       person found to be a vexatious litigator under this section has instituted,

       continued, or made an application in legal proceedings without obtaining

       leave to proceed from the appropriate court of common pleas or court of

       appeals to do so under division (F) of this section, the court in which the

       legal proceedings are pending shall dismiss the proceedings or application

       of the vexatious litigator.

       {¶11} Appellant’s appeal was filed on December 17, 2018.            Appellant was

declared a vexatious litigator pursuant to a journal entry on March 4, 2019. Thus,

appellant was required to obtain leave to continue litigating this appeal. Appellant failed

to do so. The failure of appellant to obtain leave to proceed with her appeal in this case

mandates dismissal of her appeal pursuant to R.C. 2323.52(I). State ex rel. Henderson

v. Sweeney, 146 Ohio St.3d 252, 2016-Ohio-3413, 54 N.E.3d 1245.
Licking County, Case No. 18-CA-117                                                   5


      {¶12} Based on the foregoing, the appeal in this matter is hereby dismissed.



By Gwin, P.J.,

Wise, John, J., and

Delaney, J., concur